 



Exhibit 10.3
SEPARATION AGREEMENT AND
GENERAL RELEASE OF ALL CLAIMS
     This Separation Agreement and Release of all Claims (hereinafter
“Agreement”) is entered into by and between WEI CHING (referred to as
“Associate”), and Neoware, Inc. on behalf of itself and each of its present and
future related entities, affiliates, subsidiaries and each of their respective
successors and assigns (referred to as “Neoware” or the “Company”).
RECITALS
     Neoware and Associate have agreed upon the benefits, terms and conditions
of Associate’s separation from the Company, effective November 17, 2006 (the
“Termination Effective Date”), and such benefits, terms and conditions are set
forth herein.
     WHEREFORE, the parties, intending to be legally bound hereby and for good
and valuable consideration, the receipt and sufficiency of which are
acknowledged, have agreed that it is in their respective best interests to
amicably resolve all matters relative to Associate’s employment with and
separation from Neoware pursuant to the following terms and conditions:
I.
     (a) Associate and the Company acknowledge and agree that Associate’s
employment as Executive Vice President of Sales shall terminate on the
Termination Effective Date.
     (b) In consideration of Associate’s release of claims and covenants set
forth in this Agreement, including but not limited to, Associate’s release of
all claims for compensation, personal injury, mental and emotional distress and
attorneys’ fees, and without creating any precedent in the administration of its
policies and benefits, Neoware agrees to pay Associate separation pay (the
“Separation Pay”) in the gross amount of Two Hundred Twenty Thousand Three
Hundred Twenty Dollars and Ten Cents ($220,320.10), less taxes and other
deductions required by law to be withheld, representing twelve (12) months of
separation pay. The Separation

 



--------------------------------------------------------------------------------



 



Pay shall be further reduced by Twenty-Three Thousand, Three Hundred Eighteen
Dollars and Eighty-Three Cents ($23,318.83) in payment for Associate’s purchase
of the Neoware owned automobile (2003 BMW currently in Associate’s possession)
that was provided by Neoware for Associate’s use during the term of his
employment.. Upon a fully executed form of the Agreement and after the
revocation period expires as set forth in Section X, Neoware agrees to pay
Associate the Separation Pay in continuous normal payroll periods (the
“Separation Pay Period”) commencing on the first regular payroll cycle following
the Termination Effective Date, provided that Associate has not revoked this
Agreement as set forth in Section X.
     (c) Neoware will provide Associate with separate notice of Associate’s
right to elect continued benefits coverage under the Consolidated Omnibus Budget
Reconciliation Act (COBRA) and the Employee Retirement Income Security Act
(ERISA).
     (d) Associate will receive his accrued, unused Paid Time Off (“PTO”)
accumulated through Neoware as of the Termination Effective Date less taxes and
other withholdings required by law, for the calendar years 2005 and 2006 as well
as for accrued, unused PTO from the Maxspeed PTO rollover balance in accordance
with Neoware’s regular pay schedule.
     (e) In further consideration of said release, Neoware will either, at
Associate’s option, (i) pay Associate’s COBRA payment, on behalf of Associate,
in order to provide Associate and his family with continuation of Associate’s
then existing Neoware medical, vision and dental benefits for himself and his
family for a period of twelve (12) months, or (ii) pay Associate a lump sum
amount equivalent to the value of twelve (12) months of COBRA payments, less
taxes and other deductions required by law to be withheld, upon receipt of
executed agreement provided that Associate has not revoked this Agreement as set
forth in Section X.

2



--------------------------------------------------------------------------------



 



II.
     In exchange for the promises set forth in Section I, above, Associate
covenants and agrees to:
     (a) Fully and forever release, discharge, cancel, waive, and acquit for
Associate, his/her heirs, executors, administrators and assigns, Neoware and any
and all of its related entities, affiliates, subsidiaries, corporate parent,
directors, agents, officers, owners, employees, attorneys, successors and
assigns (the “Neoware Released Parties”), of and from any and all rights,
claims, demands, causes of action, obligations, damages, penalties, fees, costs,
expenses, and liability of any nature whatsoever, including personal injury
claims, which Associate has, had or may have had against any of the Neoware
Released Parties, arising out of, or by reason of the termination of Associate’s
employment or any cause, matter, or thing whatsoever arising from events or
actions occurring on or before the Termination Effective Date, WHETHER KNOWN TO
THE PARTIES AT THE TIME OF EXECUTION OF THIS AGREEMENT OR NOT.
     This FULL WAIVER OF ALL CLAIMS includes, without limitation, attorneys’
fees, costs, any claims, demands, or causes of action arising out of, or
relating in any manner whatsoever to, the employment and/or cessation of that
employment, such as, BUT NOT LIMITED TO, any charge, claim, lawsuit or other
proceeding arising under the Older Worker’s Benefit Protection Act (OWBPA), the
Age Discrimination in Employment Act (ADEA), the Civil Rights Act of 1866
(Section 1981), Title VII as amended by the Civil Rights Act of 1991, the
Americans with Disabilities Act (ADA), the Labor Management Relations Act
(LMRA), the National Labor Relations Act (NLRA), ERISA, COBRA, the Fair Labor
Standards Act (FLSA), the California

3



--------------------------------------------------------------------------------



 



Fair Employment and Housing Act, the Family and Medical Leave Act of 1993
(FMLA), all as amended, as well as any claims arising under any other federal,
state, or local statutes and common law claims for wrongful termination,
discrimination, breach of contract or misrepresentation. Nothing contained in
this Agreement, however, shall constitute a release by Associate of any vested
benefit or stock option benefits to which Associate may otherwise be entitled
and/or any claims for workers’ compensation.
     In giving the above release, which includes claims which may be unknown to
Associate at present, Associate acknowledges that Associate has read and
understands Section 1542 of the California Civil Code, to the extent that it is
determined that said provision applies herein, which reads as follows: “A
GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH, IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”
Associate expressly waives and relinquishes all rights and benefits under that
section and any law of any jurisdiction of similar effect with respect to
Associate’s release of any unknown or unsuspected claims that Associate may have
against Neoware.
     Associate further agrees that, while the release above may not prevent
Associate from filing a charge with the Equal Employment Opportunity Commission
(“EEOC”) and/or participating in any such proceedings to challenge the knowing
and voluntary nature of this Agreement under the ADEA, Associate acknowledges
that he has not filed any such claims or commenced any action with an
administrative agency or court regarding any claims released in this Agreement;

4



--------------------------------------------------------------------------------



 



     (b) Waive all right, title and interest in any benefit plan of Neoware and
waive and release all claims based on or related to such benefit plans or
programs other than for which Associate is vested as of the Termination
Effective Date; and
     (c) Refrain from activity harmful to or make any disparaging statements
concerning Neoware, its affiliates, corporate parent, subsidiaries, officers,
directors, attorneys, agents, employees, successors or assigns, either publicly
or privately.
III.
     (a) As a material inducement to Neoware to enter into this Agreement,
Associate agrees to hold in the strictest confidence the terms and conditions of
this Agreement. Associate covenants and agrees that Associate will not, either
directly or through any other person, agent or representative, discuss or
disclose either publicly or privately, the existence or content of this
Agreement, except to accountants, attorneys, any state tax department or the
Internal Revenue Service, or any other state or federal official in response to
legitimate inquiry. Should Associate be required by law to disclose any
information made confidential by this Agreement, Associate shall first provide
at least ten (10) business days’ written notice to Julie Fuchs, at the address
of Neoware, Inc, 3200 Horizon Drive, King of Prussia, PA, 19406, of Associate’s
requirement to do so such that the Company may take any steps it deems necessary
to protect the confidentiality of this information.
     (b) Associate acknowledges that all documents and electronic information
related to the business of the Company that Associate acquired or generated
during the period of Associate’s employment with the Company, and all copies
thereof, including but not limited to, handwritten notes, memoranda, computer
programs, software, and electronic information, are and shall be the property of
the Company, and that all such property of the Company shall be returned to the

5



--------------------------------------------------------------------------------



 



Company upon execution of this Agreement. By execution of this Agreement,
Associate certifies that all copies thereof have been returned or destroyed.
Associate shall delete all computer programs, software and electronic
information of the Company to the extent that it may have been retained on any
personal computer system, hard drives or computer disks. All Company-owned
property including laptop computers, cabinet keys, passwords, license keys,
back-up tapes, peripheral and other software and hardware, security and/or entry
cards, credit cards and any other property shall be returned to the Company
immediately upon separation.
     (c)  Associate agrees that, during the term of his employment, he has been
provided access to Confidential Information and Trade Secrets of the Company.
Associate agrees that he will keep in the strictest of confidence and shall not
disclose or divulge to any third party, any Confidential Information and Trade
Secrets of the Company learned by Associate and shall not use them for his own
benefit or disclose them to anyone outside of the Company, except at the
Company’s express prior written consent. For purposes of this Agreement
“Confidential Information” shall mean information disclosed to Associate or
learned or made known to Associate as a consequence of or through his employment
by the Company and, not generally known in the industry in which the Company is
engaged, about the Company’s clients, customers, products, processes, including,
but not limited to, information relating to research, development, source codes,
object codes or other technology-based information or products, inventions,
manufacturing, purchasing, accounting, engineering, marketing, merchandising and
selling, as well as lists of actual or prospective customers, customer contacts,
pricing strategy, sources of suppliers and materials, accounting records,
operating and cost data or other Company financial information, compilations of
information, drawings, proposals, job notes, reports, records and
specifications, inventions, technology, patent applications and/or any other
proprietary information as may exist

6



--------------------------------------------------------------------------------



 



or be developed from time to time by the Company or its affiliates. For purposes
of this Agreement, “Trade Secret” means the whole or any portion or phase of any
scientific or technical information, design, process, formula, or improvement
which is secret and is not generally available to the public, and which gives
one who uses it an advantage over competitors who do not know of or use it.
     (d)  Associate further agrees that all such Confidential Information and
Trade Secrets are the sole and exclusive property of the Company and that
protection of this Confidential Information and Trade Secrets are essential to
the protection of the Company’s goodwill and competitive position. Associate
agrees that all Confidential Information and Trade Secrets in any form, shall be
returned to the Company upon execution of this Severance Agreement and further
represents that all additional copies thereof have been destroyed. Associate
shall also delete all computer programs, software and electronic information of
the Company to the extent that it may have been retained on any personal
computer systems, hard drives or computer disks.
     (e)  Associate acknowledges that, effective the Termination Date, he no
longer has the authority to and shall not access or attempt to access any
Neoware system including, but not limited to, dial-up connections, email or
network servers or systems, and/or any third-party hosted services. Associate
further agrees that he shall not, using any form of Neoware authentication,
contact or attempt to contact, himself or on any other parties’ behalf, any
Neoware vendor including, but not limited to, Citrix and Microsoft, by
telephone, website or by any other means.
IV.
     Associate agrees that the breach or threatened breach of Section III of
this Agreement shall cause the Company to suffer irreparable harm. In addition
to all other remedies that the Company

7



--------------------------------------------------------------------------------



 



may have at law or in equity for breach of this Agreement, the Company shall
therefore have the right to injunctive relief. The Company shall further have
the right to rescind this Agreement, including the right to recover all monies
paid to Associate pursuant to the terms set forth in Section I of this
Agreement, including but not limited to, that paid for damages and/or
separation.
V.
     Associate covenants and agrees to constructively and actively assist
Neoware in any governmental or similar investigation and to promptly notify
Neoware of any such investigation of which Associate may become aware. This
provision shall survive the termination of this Agreement.
VI.
     By execution of this Agreement, Associate avows that the following
statements are true:
     (a) Associate has been given the opportunity to and has, in fact, read this
entire Agreement, and has had all questions regarding its meaning answered to
Associate’s satisfaction;
     (b) Associate has been advised to seek and has been given the full
opportunity to seek independent advice and/or counsel;
     (c) The payments and benefits that the Company has agreed to provide in
Section I of this Agreement are, in whole or in part, payments and benefits to
which Associate would not be otherwise entitled in the absence of this
Agreement;
     (d) The content of this Agreement is written in plain language, are fully
understood, and it is also understood that it is a FULL WAIVER OF ALL CLAIMS;

8



--------------------------------------------------------------------------------



 



     (e) This FULL WAIVER OF ALL CLAIMS is given in return for valuable
consideration as provided under the terms of this Agreement including but not
limited to the payments set forth in Section I above;
     (f) This Agreement is knowingly and voluntarily entered into and no
representations have been made to induce or influence Associate’s execution of
this Agreement other than those contained herein;
     (g) Associate acknowledges having been given at least twenty-one (21) days
to consider this Agreement before signing and acknowledges that he has seven
(7) days following his execution of this Agreement to revoke his agreement to
this Agreement.
     (h) Associate has not heretofore assigned or transferred or purported to
assign or transfer to any person or entity any claim or portion thereof or
interest therein which is released, acquitted or discharged in this Agreement;
     (i) Neoware is not obligated to provide and Associate shall not receive any
money or consideration from Neoware other than the money and consideration
promised in Section I of this Agreement for settlement of the claims released in
this Agreement;
     (j) Associate acknowledges that, as of the execution of this Agreement,
Associate has already received all earned wages due Associate upon termination;
     (k) This Agreement shall be binding upon and inure to the benefit of
Neoware’s successors and assigns. This Agreement shall not be assignable by
Associate;
     (l) Associate has not relied upon any advice whatsoever from Neoware or its
attorneys as to the taxability, whether pursuant to federal, state or local tax
statutes, regulations or otherwise of the payments or considerations promised
hereunder and Associate is solely responsible and liable for any amount of tax
obligations arising from the payment of the sums specified in Section I

9



--------------------------------------------------------------------------------



 



and all tax obligations, if any, will be paid in full by Associate. Associate
agrees to indemnify and hold Neoware harmless from and against any and all
liabilities arising out of Associate’s failure to comply with this paragraph;
     (m) Associate acknowledges that, effective on the Termination Effective
Date, Associate will not be entitled to further participate in any benefits made
available to employees of the Company; and
     (n) Associate has no pending Workers Compensation claim(s) against Neoware
and knows of no situations that might give rise to any such claim.
VII.
     This Agreement shall be governed in all respects, whether as to validity,
construction, capacity, performance, or otherwise, by the laws of the
Commonwealth of Pennsylvania, and no action involving this Agreement may be
brought except in either the Court of Common Pleas of Montgomery County or the
District Court for the Eastern District of Pennsylvania.
     If any provision of this Separation Agreement and Release, or the
application thereof, is held to be invalid, void or unenforceable for whatever
reason, the remaining provisions not so declared shall nevertheless continue in
full force and effect without being impaired in any manner whatsoever.
VIII.
     This Agreement shall be deemed drafted by the parties hereto. The language
of all parts of this Agreement shall be construed as a whole, according to their
fair meaning and any presumption or other principles that language herein is to
be construed against any party shall not apply.

10



--------------------------------------------------------------------------------



 



IX.
     This Agreement constitutes the sole and entire Agreement between the
parties hereto, and supersedes any and all understandings and agreements made
prior hereto except any such agreements concerning confidentiality and/or
non-competition and non-solicitation, the obligations of which are expressly
confirmed by Associate. There are no collateral understandings, representations
or agreements other than those contained herein. It is understood and agreed
that the execution of this Agreement by Neoware is not an admission of liability
on its part to Associate, and execution of this Agreement by Associate is not an
admission of liability on Associate’s part to Neoware, but is a settlement
agreement to put to rest any claim of any kind whatsoever relating to the
employment of Associate by Neoware and/or the cessation of that employment.
X.
     Associate understands and acknowledges that Associate has twenty-one
(21) days from the date hereof to consider this Agreement. Associate also
understands and acknowledges that Associate has seven (7) days after signing
this Agreement to revoke Associate’s consent (the “Revocation Period”).
Associate further acknowledges that except for the recital identifying the
Termination Effective Date and Section VI (g) hereof, which are effective
immediately, this Agreement is not effective until after the Revocation Period
has passed. If Associate elects to revoke this Agreement, Associate must send
Associate’s written notice of revocation to Julie Fuchs, Neoware, Inc., 3200
Horizon Drive, King of Prussia, PA 19406 by overnight mail from a recognized
courier therefore.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned parties have signed this Agreement on
the date indicated herein.

          NEOWARE, INC.    
 
       
By:
  /S/ PATRICIA A. LEOTTA    
 
       
 
       
Title:
  VICE PRESIDENT, HUMAN RESOURCES    
 
       
 
       
Date:
  NOVEMBER 8, 2006    
 
       

I declare that the terms of this Agreement/Release have been completely read,
that I had the opportunity to consult with an attorney and was advised to do so,
that the terms of the legal release are fully understood and are voluntarily
accepted knowing that I am waiving legal rights.

         
By:
  /S/ WEI CHING    
 
       
 
        WEI CHING    
 
       
Date:
  NOVEMBER 6, 2006    
 
       

12



--------------------------------------------------------------------------------



 



ACKNOWLEDGEMENT OF RIGHTS UNDER
OLDER WORKERS BENEFIT PROTECTION ACT
     I, WEI CHING, acknowledge that I have read and understand the attached
Separation Agreement and General Release of All Claims (“Agreement”). I further
understand that the Agreement is revocable by me for a period of seven (7) days
following execution thereof, and that except for the recital identifying the
Termination Effective Date and Section VI(k) thereof, which are effective
immediately, the Agreement shall not become effective or enforceable until this
seven-day revocation period has ended.
     I further acknowledge that, while the Agreement may not prevent me from
filing a charge with the Equal Employment Opportunity Commission (“EEOC”) to
challenge the knowing and voluntary nature of this Agreement, I have not filed
any such claims or commenced any action with an administrative agency or court
regarding any claims released in this Agreement.
     I acknowledge that I have been encouraged to discuss the release language
in the Agreement with an attorney prior to executing the Agreement and that I
have thoroughly reviewed and understand the effect of the release. I further
acknowledge that I have been given twenty-one (21) days in which to consider the
Agreement and that, if I sign the Agreement before the end of the twenty-one
(21) day period, I am doing so freely, voluntarily and after having had full and
fair opportunity to consult with my retained counsel.

         
/S/ WEI CHING
    Date:  NOVEMBER 6, 2006
 
       
WEI CHING
       

13